Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page1of13 PagelD 3111

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SANDRA HARPER, individually and as
the surviving parent of JAMES HARPER,
TONY S. HARPER as the Administrator of
the Estate of JAMES HARPER and K.H., a
Minor, By and Through Her Mother and
Guardian, ASHLEE WHADLEY,

Civil Action No. 3:14-CV-2647-M
Plaintiffs,

¥.

THE CITY OF DALLAS and
BRIAN ROWDEN, et al.,

60D 40 GOD 60? 00 be 0) 6G? 50D SOD GO) 6G) COn LO? 6D

Defendants.

COURT’S CHARGE TO THE JURY
MEMBERS OF THE JURY:

INTRODUCTION

In any jury trial there are in effect, two judges. I am one of the judges; the other is the jury.
It was my duty to preside over this phase of the trial and to decide what evidence was proper for
your consideration. It is also my duty, now at the end of this phase of the trial, to explain to you
the rules of law that you must follow and apply in arriving at your verdict.

First, I will give you some general instructions which apply in every case; for example,
instructions about the burden of proof and how to assess the believability of witnesses. Then I will
give you some specific rules of law about this particular case, and finally, I will explain to you the
procedures you should follow in your deliberations.

GENERAL INSTRUCTIONS

Now that you have heard the evidence in the case, it is my duty and responsibility to instruct

 
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page2of13 PagelD 3112

you on the law you are to apply in this case. The law contained in these instructions is the only
law you may follow. It is your duty to follow what I instruct you the law is, regardless of any
opinion that you might have as to what the law ought to be.

The Plaintiffs in this case are Sandra Harper, and a minor, who we will call K.H., by and
through her mother and guardian, Ashlee Whadley, on their own individual behalves, and Tony 8.
Harper, on behalf of the Estate of James Harper, the decedent. The Defendants in this case are
Brian Rowden and the City of Dallas. You may not consider liability of any other person or entity.

The fact that the Plaintiffs brought a lawsuit and are in court seeking damages creates no
inference that they are entitled to a judgment. Anyone may make a claim and file a lawsuit. The
act of making a claim in a lawsuit, by itself, does not in any way tend to establish that claim and
is not evidence.

If I have given you the impression during the trial that I favor either party, you must
disregard that impression. If lhave given you the impression during the trial that I have an opinion
about the facts of this case, you must disregard that impression. You are the sole judges of the
facts of this case. Other than my instructions to you on the law, you should disregard anything I
may have said or done during the trial in arriving at your verdict.

You should consider all of the instructions about the law as a whole and regard each
instruction in light of the others, without isolating a particular statement or paragraph.

The testimony of the witnesses and other exhibits introduced by the parties constitute the
evidence. The statements of counsel are not evidence; they are only arguments. It is important
for you to distinguish between the arguments of counsel and the evidence on which those
arguments rest. What the lawyers say or do is not evidence. You may, however, consider their

arguments in light of the evidence that has been admitted and determine whether the evidence
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page3o0f13 PagelD 3113

admitted in this trial supports the arguments. You must determine the facts from all the testimony
that you have heard and the other evidence submitted. You are the judges of the facts, but in
finding those facts, you must apply the law as I instruct you.

You are required by law to decide the case in a fair, impartial, and unbiased manner, based
entirely on the law and on the evidence presented to you in the courtroom. You may not be
influenced by passion, prejudice, or sympathy you might have for the Plaintiffs or the Defendants
in arriving at your verdict.

Do not let bias, prejudice or sympathy play any part in your deliberations. A municipal
government and all other persons are equal before the law and must be treated as equals in a court
of justice.

The Plaintiffs have the burden of proving an affirmative answer to each question below
by a preponderance of the evidence. To establish by a preponderance of the evidence means to
prove something is more likely so than not so. If you find that the Plaintiffs have failed to prove
any element of their claim by a preponderance of the evidence, then they may not recover on that
claim.

The evidence you are to consider consists of the testimony of the witnesses, the documents
and other exhibits admitted into evidence, and any fair inferences and reasonable conclusions you
can draw from the facts and circumstances that have been proven.

Generally speaking, there are two types of evidence. One is direct evidence, such as
testimony of an eyewitness. The other is indirect or circumstantial evidence. Circumstantial
evidence is evidence that proves a fact from which you can logically conclude another fact exists.
As a general rule, the law makes no distinction between direct and circumstantial evidence, but

simply requires that you find the facts from a preponderance of all the evidence, both direct and
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page4of13 PagelD 3114

circumstantial.

Certain documents have been shown to you solely to help explain or summarize the facts
disclosed by the books, records, and other documents that are in evidence. These documents are
not evidence or proof of any facts. You should determine the facts from the evidence.

You alone are to determine the questions of credibility or truthfulness of the witnesses. In
weighing the testimony of a witness, you may consider the witness’s manner and demeanor on the
witness stand, any feelings or interest he or she may have in the case, any prejudice or bias about
the case he or she may have, and the consistency or inconsistency of his or her testimony,
considered in the light of the circumstances. You may ask yourself a few questions, Has the
witness been contradicted by other credible evidence? Has he or she made statements at other
times and places contrary to those made here on the witness stand? In determining the weight to
give to the testimony of a witness, consider whether there was evidence that at some other time
the witness said or did something, or failed to say or do something, that was different from the
testimony given at the trial.

A simple mistake by a witness does not necessarily mean that the witness did not tell the
truth as he or she remembers it. People may forget some things or remember other things
inaccurately. If a witness made a misstatement, consider whether that misstatement was an
intentional falsehood or simply an innocent mistake. The significance of that may depend on
whether it has to do with an important fact or with only an unimportant detail. You must give the
testimony of each witness the credibility that you think it deserves.

Even though a witness may be a party to the action and therefore interested in its outcome,
the testimony may be accepted if it is not contradicted by direct evidence or by any inference that

may be drawn from the evidence, if you believe the testimony.
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page5of13 PagelD 3115

You are not to decide this case by counting the number of witnesses who have testified on
the opposing sides. Witness testimony is weighed; witnesses are not counted. The test is not the
relative number of witnesses, but the relative convincing force of the evidence. The testimony of
a single witness is sufficient to prove any fact, even if a greater number of witnesses testified to
the contrary, if after considering all of the other evidence, you believe that witness.

When testimony or an exhibit was admitted by me for a limited purpose, you may consider
that testimony or exhibit only for the specific limited purpose for which it was admitted.

You are required to evaluate the testimony of a law enforcement officer as you would the
testimony of any other witness. No special weight may be given to his or her testimony because
he or she is a law enforcement officer.

Certain testimony has been presented to you through depositions. A deposition is the
sworn, recorded answers to questions a witness was asked in advance of the trial. Under some
circumstances, a witness’s testimony may be presented, under oath, in the form of a deposition.
Attorneys representing the parties in this case questioned the witness under oath. A court reporter
was present and recorded the testimony. The questions and answers have been read or shown to
you. This deposition testimony is entitled to the same consideration and is to be judged by you as
to credibility and weighed and otherwise considered by you in the same way as if the witness had
been present and had testified from the witness stand in court.

When knowledge of technical subject matter may be helpful to the jury, a person who has
special training or experience in that technical field is permitted to state his or her opinion on those
technical matters. However, you are not required to accept that opinion. As with any other
witness, it is up to you to decide whether to rely on it. In deciding whether to accept or rely upon

the opinion of an expert witness, you may consider any bias of the witness, including any bias you

 
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page6of13 PagelD 3116

may infer from evidence that the expert witness has been or will be paid for reviewing the case
and testifying, or from evidence that he or she testifies regularly as an expert witness or his or her
income from such testimony represents a significant portion of his or her income.

During the course of the trial, you have heard counsel make objections to evidence. It is
the duty of the attorney on each side of a case to object when the other side offers testimony or
other evidence that the attorney believes is not properly admissible. You should not draw any
inference against an attorney or his or her client because the attorney has made objections.

In allowing testimony or other evidence to be introduced over the objection of any attorney,
the Court does not, unless expressly stated, indicate any opinion as to the weight or effect of such
evidence. As I have told you, you are the sole judges of the credibility of all witnesses and the
weight and effect of all evidence.

When the Court has sustained an objection to a question addressed to a witness, or to the
introduction of any other evidence, you must disregard the question entirely, and may draw no
inference from the wording of it, or speculate as to what the witness would have said if the witness
had been permitted to answer.

The Court has assigned numbers to the trial exhibits. You should not construe any
significance to the exhibit numbers.

After I finish reading the first part of these instructions, the lawyers will make closing
arguments. Remember closing arguments are not evidence, but rather are the attorneys’
interpretations of what the evidence has shown or not shown.

SPECIFIC INSTRUCTIONS AND QUESTIONS

PLAINTIFFS’ FEDERAL CLAIM

Plaintiffs bring this suit against Brian Rowden under 42 U.S.C. § 1983, pursuant to which

a person may sue for an award of money damages against anyone who, “under color” of state law,

6
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page 7of13 PagelD 3117

intentionally violates another’s rights under the Constitution of the United States. Under the
Fourth Amendment to the Constitution of the United States, a citizen has the constitutional right
not to be subjected to excessive force while being arrested by a law enforcement officer, even
though the arrest is otherwise proper.

Plaintiffs claim that Brian Rowden violated James Harper’s constitutional rights to be
protected from the use of excessive non-deadly and deadly force during an arrest. Specifically,
Plaintiffs claim that Brian Rowden violated these constitutional rights when, during his attempt to
atrest James Harper, Brian Rowden (1) punched James Harper with his hands and gun (“non-
deadly force”), and (2) shot James Harper, resulting in his death (“deadly force”).

To prevail on an excessive force claim, Plaintiffs must prove each and all of the following

elements by a preponderance of the evidence:

1. Brian Rowden acted “under color” of the authority of the State of Texas;

2. James Harper suffered an injury;

3. that resulted directly from Brian Rowden’s intentional use of force that was
excessive to the need;

4, the excessiveness of the force used by Brian Rowden was objectively unreasonable;
and

5. excessive force by Brian Rowden was the cause of injury to James Harper.

In this case, the parties do not dispute that Brian Rowden acted “under color” of state law,
and that James Harper suffered an injury. You must accept those two facts as proven. If the
Plaintiffs fail to prove the last three elements, you must find against the Plaintiffs and in favor of
Defendant Brian Rowden.

To determine whether the force used was reasonable under the Fourth Amendment, you

must carefully balance the nature and quality of the intrusion on James Harper’s right to be
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page8of13 PagelD 3118

protected from excessive force against Brian Rowden’s right to use some degree of physical
coercion or threat of coercion to make an atrest. Not every push or shove, even if it may later
seem unnecessary in hindsight, violates the Fourth Amendment. In deciding this issue, you must
pay careful attention to the facts and circumstances, including the severity of the crime at issue,
whether James Harper posed an immediate threat to the safety of Brian Rowden or others, and
whether James Harper was actively resisting or attempting to evade arrest.

Where a suspect poses no immediate threat to the officer and no threat to others, the harm
resulting from failing to apprehend him does not justify the use of deadly force to do so. An officer
may not normally “seize” an unarmed, nondangerous suspect by killing him. But where the officer
has probable cause to believe that the suspect poses a threat of serious physical harm, either to the
officer or to others, it is not constitutionally unreasonable to prevent escape by using deadly force,
Thus, if the suspect threatens the officer with a weapon or if the officer has probable cause to
believe that the suspect has committed a crime involving the infliction or threatened infliction of
serious physical harm, deadly force may be used if necessary to prevent escape, and if, where
feasible, some warning has been given. The law allows the use of deadly force where a suspect
moves out of the officer’s line of sight such that the officer could reasonably believe that the
suspect was reaching for a weapon.

The reasonableness of a particular use of force is based on what a reasonable officer would
do under the circumstances. This is an objective analysis based on a reasonable officer, not a
subjective analysis based on the particular officer involved. You must decide whether a reasonable
officer on the scene would view the force as reasonable, without the benefit of 20/20 hindsight.

This inquiry must take into account the fact that police officers are sometimes forced to make split-
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page9of13 PagelD 3119

second judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the
amount of force that is necessary in a particular situation.
THE DEFENSE OF QUALIFIED IMMUNITY

If you find that Plaintiffs have proved each essential element of their excessive force
claim under 42 U.S.C. § 1983, then you must consider whether Brian Rowden is entitled to what
the law calls “qualified immunity.” Qualified immunity bars a defendant’s liability, even if he
violated a plaintiff's constitutional rights. Qualified immunity exists to give law enforcement
officials room to make reasonable but, mistaken, judgments about open legal questions.
Qualified immunity provides protection from liability for all but plainly incompetent officers, or
those who knowingly violate the law. It is Plaintiffs’ burden to prove by a preponderance of the
evidence that qualified immunity does not apply in this case.

Qualified immunity applies if a reasonable officer could have believed that the force
applied by Brian Rowden to James Harper was lawful in light of clearly established law and the
information Brian Rowden possessed at the time. However, if you find at the time the force was
used, a reasonable officer with the same information Brian Rowden had, could not have believed
that his actions were lawful, Brian Rowden is not entitled to qualified immunity. Law
enforcement officers are presumed to know the clearly established constitutional rights of
individuals they encounter. In this case, the clearly established law at the time was that a police
officer could not use excessive force when attempting to arrest a person.

If, after considering the scope of discretion and responsibility generally given to police
officers in performing their duties, and after considering all of the circumstances of this case as

they would have appeared to a reasonable police officer at the time of the actions in issue, you

 
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page10o0f13 PagelD 3120

find that Plaintiffs proved no reasonable officer could have believed that the actions taken by
Brian Rowden were lawful, then Brian Rowden is not entitled to qualified immunity.
QUESTIONS

In answering the questions which I will submit to you, answer “Yes” or “No” unless
otherwise instructed. A “Yes” answer must be based on a preponderance of the evidence. If you
do not find that a preponderance of the evidence supports a “Yes” answer, then answer “No.”
Question No. 1

Did Plaintiffs prove, by a preponderance of the evidence, that Brian Rowden used
excessive non-deadly force on James Harper?

Answer “Yes” or “No.”

No

If you answered “Yes” to Question No. 1, proceed to Question No. 2, If you answered
“No” to Question No. 1, proceed to Question No. 4.
Question No. 2

Did Plaintiffs prove, by a preponderance of the evidence, that the actions of Brian
Rowden in using excessive non-deadly force on James Harper were the cause of injury to him?

Answer “Yes” or “No.”

If you answered “Yes” to Question No. 2, proceed to Question No. 3. If you answered

“No” to Question No. 2, proceed to Question No. 4.

10
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page11o0f13 PagelD 3121

Question No. 3

Did Plaintiffs prove, by a preponderance of the evidence, that no reasonable officer could
have believed that the non-deadly force used by Brian Rowden on James Harper was lawful, in
light of clearly established law and the information Brian Rowden possessed at the time?

Answer “Yes” or “No.”

After you answer Question No. 3, proceed to Question No. 4.
Question No, 4

Did Plaintiffs prove, by a preponderance of the evidence, that Brian Rowden used
excessive deadly force on James Harper?

Answer “Yes” or “No.”

No

If you answered “Yes” to Question No. 4, proceed to Question No. 5. Otherwise, do not
answer any other questions, and the Foreperson should sign and date the verdict and give it to the
Court Security Officer.

Question No. 5

Did Plaintiffs prove, by a preponderance of the evidence, that the actions of Brian
Rowden in using excessive deadly force on James Harper were the cause of injury to him?

Answer “Yes” or “No.”

If you answered “Yes” to Question No. 5, proceed to Question No. 6. Otherwise, do not
answer any other questions, and the Foreperson should sign and date the verdict and give it to the

Court Security Officer.

11

 

 
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page120f13 PagelD 3122

Question No. 6

Did Plaintiffs prove, by a preponderance of the evidence, that no reasonable officer could
have believed that the deadly force used by Brian Rowden on James Harper was lawful, in light
of clearly established law and the information Brian Rowden possessed at the time?

Answer “Yes” or “No.”

After you answer Question No. 6, the Foreperson should sign and date the verdict and
give it to the Court Security Officer.

POST-ARGUMENT INSTRUCTIONS

It is now your duty to deliberate and to consult with one another in an effort to reach a
verdict. Each of you must decide the case for yourself, but only after an impartial consideration
of the evidence with your fellow jurors. During your deliberations, do not hesitate to reexamine
your own opinions and change your mind if you are convinced that you were wrong. But do not
give up on your honest beliefs because the other jurors think differently, or just to finish the case.
Remember at all times, you are the judges of the facts.

You have been allowed to take notes during this trial. Any notes that you took during this
trial are only aids to memory. If your memory differs from your notes, you should rely on your
memory and not on the notes. The notes are not evidence. If you did not take notes, rely on your
independent recollection of the evidence and do not be unduly influenced by the notes of other
jurors. Notes are not entitled to greater weight than the recollection or impression of each juror
about the testimony.

When you retire to the jury room to deliberate, you will be given this charge and the
exhibits that the Court has admitted into evidence. You must select a jury foreperson and conduct
your deliberations. If you recess during your deliberations, follow all of the instructions that I

12
Case 3:14-cv-02647-M Document 196 Filed 08/28/19 Page130f13 PagelD 3123

have given you concerning your conduct during the trial.

Your verdict must be unanimous. After you have reached a unanimous verdict, your jury
foreperson must fill in your answers to the written questions and sign and date the verdict form.
Unless I direct you otherwise, you are not to disclose your numerical division on any question.

I want to advise you that although our court reporter has taken down all of the testimony,
it is not done in such a way that we can read back or furnish testimony to you at your request.
Only when you have a specific disagreement as to a particular witness’s testimony on a specific
subject can we attempt to obtain that information for you.

If you want to communicate with me at any time, please give a written message to the
Court Security Officer, who will bring it to me. I will then respond as promptly as possible either
in writing or by meeting with you in the courtroom. I will always first show the attorneys your
question and my response before I answer your question. You may now retire to the jury room to

conduct your deliberations.

 
 
   

August 28, 2019,

  

 

Wy t7
A

ARA M. G. LYNN

13

 
